DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gas pressure" in page 1, line 12.  There is insufficient antecedent basis for this limitation in the claim. Please change to --a gas pressure--
Claim Objections
Claim 1 is objected to because of the following informalities: in page, 1, line 2, “it” should be changed to --the soil sampler--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: in page, 1, line 5, “coolant medium” should be changed to --the coolant medium--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in page, 1, line 9, “artificial soil freezing” should be changed to --an artificial soil freezing--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in page, 1, line 14, “freezing piping system” should be changed to --the freezing piping system--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in page, 1, lines 18, “core barrel” should be changed to --a core barrel--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in page, 1, lines 18, “drilling machine” should be changed to --a drilling machine--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in page, 1, lines 19, “coring area” should be changed to --a coring area--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in page, 1, lines 26, “fluid cooled” should be changed to --the fluid cooled--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in page, 1, lines 27, “freezing piping system” should be changed to --the freezing piping system--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in page, 1, lines 30, “steel shoes” should be changed to --the steel shoes--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in page, 1, lines 33, “fluid” should be changed to --the fluid--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in page, 2, lines 3, “an installation apparatus” should be changed to --the installation apparatus--.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  claim 1 is filled with some grammatical errors. Examiner suggest rereading the claim to fix errors that examiner might have missed.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see remarks, filed February 11, 2021, with respect to most of the 112 rejections, claim objections and claim rejection have been fully considered and are persuasive.  The 112 rejections, claim objections and claim rejection have been withdrawn except for the 112 rejection above.
The drawing rejection has been withdrawn not because of applicant’s arguments but due to further consideration. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676